Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 21 are  pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with    Nicole Tepe on 02/18/2021. Please review the attached interview summary for details.
Title is amended as follows for allowance

Examiner’s amendment for allowance
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Please review the attached bibsheet with the changed title.
The following title is suggested: METHODS AND COMPOSITIONS FOR TREATING MESOTHELIOMA AND SMALL LUNG CANCER THAT EXPRESS MIDKINE

REASONS FOR ALLOWANCE
In view of the applicants amendment to the claims and the following examiners statement of reasons for allowance, claims 12-21 are found to be allowable.
 The instantly claimed method of  treating one or both of malignant mesothelioma and  small cell lung cancer associated with midkine expression, comprising administering to an individual in need thereof an effective amount of a pharmaceutical composition comprising a compound selected from.

    PNG
    media_image1.png
    156
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    758
    663
    media_image2.png
    Greyscale



Conclusion
Claims 1-11 and 21 (renumbered 1-12) is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached at 571-272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.